DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 4-6, 9, and 12 have been cancelled.  Claims 1, 7, 8, and 10 have been amended.
	Claims 1-3, 7, 8, 10, and 11 are under consideration.

2.	The provisional nonstatutory double patenting rejection over the claims of copending Application No. 17/189,368 is withdrawn in view of the terminal disclaimer filed and approved on 12/1/2021.

3.	 This Quayle action is issued because the amendments filed on 12/1/2021 do not reflect all changes indicated by the examiner in the non-final Office action of 10/21/2021.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Claim 1
Line 1: Insert the term “with” between the terms “associated” and “aplastic”;
Line 4: Delete the term “comprising” between the terms “nucleic acid” and “encoding”;
Line 6: Insert a comma after the term “TERT”. 

Claim 8
Line 2: Insert the term “AAV9” between the term “capsid”;
Line 2: Insert the term “the” before the term “internal”.

Conclusion
5.	This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633